       Case 1:20-cv-04220-ALC-SDA Document 16 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Theodore Parisienne,                                                           12/7/2020

                                Plaintiff,
                                                             1:20-cv-04220 (ALC) (SDA)
                    -against-
                                                             ORDER
 Source Digital, Inc.,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

       Plaintiff’s counsel Richard Liebowitz has been suspended from the practice of law in this

Court on an interim basis pending further disciplinary proceedings. Accordingly, all deadlines are

stayed for 30 days from the date of this order. Within 30 days of the date of this order, Plaintiff

shall either appear through another attorney from the Leibowitz firm or an attorney other than

one from the Leibowitz firm, or inform the Court that he is proceeding pro se (without an

attorney). In the event Plaintiff fails to appear through counsel or pro se within 30 days of this

order, the case may be dismissed for failure to prosecute.

       An attorney or paralegal from Mr. Leibowitz’s firm, other than Mr. Leibowitz, shall serve

a copy of this order on Plaintiff by Monday, December 14, 2020, and file proof of service of same

by Thursday, December 17, 2020.




                                                1
     Case 1:20-cv-04220-ALC-SDA Document 16 Filed 12/07/20 Page 2 of 2




SO ORDERED.

Dated:        New York, New York
              December 7, 2020

                                        ______________________________
                                        STEWART D. AARON
                                        United States Magistrate Judge




                                    2
